                       2:19-mj-07106-EIL # 1
AO 106 (Rev, 04/l 0) Application for a Search Warrant
                                                                 Page 1 of 24                                                                          E-FILED
                                                                                                          Thursday, 30 May, 2019 11:50:47 AM
                                                                                                                Clerk, U.S. District Court, ILCD
                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Central District of Illinois

                  In the Matter of the Search of                           )
         (Briefly describe the property to be searched                     )
          or identify the person by name and address)
                                                                           )
  INFORMATION ASSOCIATED WITH FACEBOOK                                     )
  USER ID 100032812700290 THAT IS STORED AT                                )
     PREMISES CONTROLLED BY FACEBOOK                                       )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe1jury that 1 have reason to believe that on the following person or property (identify the person or describe the
prwerfY. j9 b~ searched and ,:iye Jts locatipn):                 ,
  ::,ee A tacnment A, whrcn 1s al!acned hereto and incorporated by reference.


located in the                Central              District of       _ _ _cclll"'in-"o"-is=----_ _ _ _ , there is now concealed (identijj, the
person or describe the property to be seized):
  See Attachment B, which is attached hereto and incorporated by reference.


          The basis for the search under Fed. R, Crim. P. 41 (c) is (check one or more):
                    ~ evidence of a crime;
                    ref contraband, fruits of crime, or other items illegally possessed;
                    0 property designed for use, intended for use, or used in committing a crime;
                    0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                      Offense Description
        18 U.S.C. §841(a)(1)                        Possession of Methamphetamine (Actual) with Intent to Distribute



         The application is based on these facts:
        See DEA Agent Christian McGuire's attached affidavit.


           ref     Continued on the attached sheet
           r'lf   Delayed notice of 30 days (give exact ending date if more than 30 days: ·--·····----) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                s/Christian McGuire

                                                                                                    Applicant's signature

                                                                                              DEA Agent Christian McGuire
                                                                          --------~----------·,                                       ,,,   """"   '""""   _,,,   -
                                                                                                   · Printed name and title

Sworn to before me and signed in my presence.                                     s/Eric I. Long


Date:        S-µd /z-ot!  I



City and state: Urbana, Illinois                                                       Eric I. Long, United States Magistrate Judge,_
                                                                                                    Printed name and title
           2:19-mj-07106-EIL # 1    Page 2 of 24



                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
    IN THE MATTER OF THE SEARCH OF:

    INFORMATION ASSOCIATED WITH
                                                     CaseNo.19-MJ-     l!Ob
    FACEBOOK USER ID 100032812700290                FILED UNDER SEAL
      THAT IS STORED AT PREMISES
       CONTROLLED BY FACEBOOK



                                      AFFIDAVIT

      I, Christian A. McGuire, having been first duly sworn, hereby depose and state:


                                   INTRODUCTION


      1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises

owned, maintained, controlled, or operated by Facebook, In§c. ("Facebook"), a social

networking company headquartered in Menlo Park, California. The information to be

searched is described in the following paragraphs and in Attachment A. This affidavit

is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A), and 2703(c)(10(A) to require Facebook to disclose to the government

records and other information in its possession, pertaining to the subscriber or customer

associated with the user ID.


      2.      I am a Special Agent of the Drug Enforcement Administration (DEA), and

have been so employed since January 1997. I am presently assigned to the Springfield,
                                             1
             2:19-mj-07106-EIL # 1    Page 3 of 24



Illinois, Resident Office. I have personally conducted and/ or assisted in hundreds of

investigations of individuals and organizations deriving income from the unlawful

distribution of controlled substances. I have had hundreds of conversations with drug

traffickers concerning their methods of operation in the course of investigative

interviews and covert activities. I have also participated in the execution of hundreds of

search warrants relating to illegal drug trafficking. In addition, I have participated in

numerous federal investigations involving the court authorized interception of wire

communications which resulted in the arrest and conviction of narcotics dealers, in the

course of which I have listened to thousands of covertly recorded conversations

between dealers revealing their methods of operation. Throughout these investigations

there have been hundreds of incidents where I consensually, or pursuant to a search

warrant, extract and analyze information from mobile communication devices that are

utilized to facilitate criminal activity involving violations of Title 21, United States

Code, Sections 841(a)(l) and 846 and/ or 18 USC 1956 (a)(l)(A)(i) and/ or 1956

(a)(l)(B)(i).


        3.      The facts in this affidavit come from, among other things, my personal

knowledge and experience, and information provided to me by other officers and

agents. This affidavit is intended to show only that there is probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.


        4.      Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of Title 21, United States
                                              2
            2:19-mj-07106-EIL # 1     Page 4 of 24



Code, Sections 841(a)(l) and 846 have been committed by CHRISTOPHER R. MAY and

other suspects known and unknown. There is also probable cause to search the

information described in Attachment A for evidence of these crimes, as described in

Attachment B.


                           INVESTIGATION OF CHRIS MAY

       5.      On April 9 and 10, 2019, Edgar County Sheriffs Deputy Dee Burgin

received information from a Confidential Source, hereinafter referred to as "CS 1", that

an individual named Christopher May (D.O.B. 11/15/1982), known to CS 1 as "May,"

was involved in the illegal distribution of methamphetamine in the Paris, IL, area.

Specifically, CS 1 indicated that "May" is selling methamphetamine to several

individuals in the Paris, Illinois, area and uses a variety of vehicles to drive to

Indianapolis, Indiana, to obtain "ice" methamphetamine. CS 1 stated that he/ she had

purchased methamphetamine from May numerous times before he/ she became a CS.

CS 1 indicated that he/ she believed May would be utilizing a vehicle owned by Justin

M. Tresner at 208 Parrish Street, Paris, Illinois, and described as red-colored Chevrolet

Impala bearing Illinois Registration 157503 ("Impala"). A check with the Illinois

Secretary of State verified that the vehicle information CS 1 provided was accurate,

with the model year of the Impala being 2008.

       6.      CS 1 has provided reliable information during this and other

investigations in the Paris, Illinois, area and, in many cases, has had his/her

information independently corroborated. CS 1 is working for consideration in a
                                              3
            2:19-mj-07106-EIL # 1   Page 5 of 24



pending criminal case involving the possession of drugs in Edgar County, Illinois. CS

1 has convictions including four prior drug-related felonies.

       7.      Based on the information CS1 provided, Paris, Illinois, Police Department

Officer Jesse Lewsader sought and obtained a search warrant for the placement of a

covert tracking device on the Impala, described in paragraph 5. On April 10, 2019,

Edgar County Sheriff Jeff Wood successfully placed a tracking device on this vehicle.

                        INTERVIEWS OF TADA ABERNATHY

      8.       On April 22, 2019, Jada J. Abernathy was interviewed at the Douglas

County Sheriff's Department in Tuscola, Illinois. Illinois State Police M/Sgt. Matt

McCormick and FBI Task Force Officer Scott Standerfer conducted the interview.

Abernathy, who was in custody on a state charge of Possession of Methamphetamine,

was advised of her Miranda rights by TFO Standerfer prior to any questioning.

      9.       Abernathy agreed to waive her rights pursuant to Miranda and speak to

officers about information she had concerning the transportation and distribution of

crystal methamphetamine (ice) from Indianapolis to the Paris and Marshall, Illinois,

areas. Abernathy was asked about Chris May. She indicated that she was released

from the Illinois Department of Corrections on January 7, 2019 and struck up a

friendship with an individual she identified as Chris May. She formed this relationship

because she knew that May had access to large quantities of methamphetamine.

Abernathy indicated that she believes that May does not have a permanent address,

but rather stays with users of methamphetamine he knows.

                                            4
         2:19-mj-07106-EIL # 1       Page 6 of 24



       10.    Abernathy stated around February of 2019, at the request of May, she

began going with May to Indianapolis, Indiana, to obtain ice methamphetamine. Since

that time, she has made at least ten trips from the Paris, Illinois area with May to

obtain ice in Indianapolis. The last time she rode with May to Indianapolis to acquire

ice was approximately one to two weeks prior to her interview on April 22, 2019. On

each of the occasions she traveled to Indianapolis with May, they went to the south

side of Indianapolis, though Abernathy could not provide any specific destination.

She did indicate, however, that the destination was often a gas station. Abernathy

indicated that May would usually call his supplier/source of ice once they arrived in

Indianapolis and the source would advise May where to meet.

      11.     Abernathy indicated that when May arrives in Indianapolis and meets

with the source, he acquires one to several pounds of ice methamphetamine. She stated

she was unsure where the large amounts of ice were stored during their return trips,

but stated May always has ice on him and will regularly conceal it "in his butt crack"

when traveling. Abernathy further stated May is an addict who uses ice regularly, so

he always has a user amount on him.

      12.     Abernathy indicated that once May arrives back in Illinois, he providers

ice to unknown individuals in Marshall, Illinois. He then transports the remaining ice

to Paris, Illinois and provides it to several individuals who sell the methamphetamine.

In addition, Abernathy stated that May would pay her 1/ 4 ounce of ice for traveling

with him to Indianapolis. Abernathy stated May has given her ice to store for him on

                                             5
           2:19-mj-07106-EIL # 1      Page 7 of 24



occasion, at one point approximately three ounces. Abernathy indicated that she

typically communicates with May using Face book Messenger and SMS text messages

from her cell phone, cellular number 217-264-5098. She verbally provided authority to

TFO Standerfer to download her cellular phone which is currently in the custody of

the Newman Police Department. She provided a password to unlock the phone of 1988

or 1919.

       13.    On April 25, 2019, SA McGuire and Deputy Burgin met with Abernathy

at the Douglas County Sheriff's Department in Tuscola, Illinois. SA McGuire reiterated

the Mirada warning to Abernathy and she agreed to speak with officers. Abernathy

repeated the information previously provided and, when asked, indicated that she

knew May to carry a pistol. She stated she had observed him with a pistol was

recently as April 19, 2019. Abernathy explained that May had been robbed previously

and he carried a firearm for protection. When asked, Abernathy indicated that May

had not said anything about shooting a police officer, but stated she would not be

surprised if he did so to avoid going to jail.

       14.    Your affiant has identified, through an open source Facebook search, that

Abernathy's Facebook profile name is "Jada Kiss" and May's Facebook profile name is

"Chris May". On Tuesday, April 23, 2019, TFO Standerfer met with Newman Police

Officer Thomas Williamson and obtained the cellular device which was seized from

Abernathy at the time of her arrest on April 20, 2019 in Newinan, Illinois. This phone

is described as a black Motorola Model XT1921-6, IMEI; 351838094402524. On

                                                 6
          2:19-mj-07106-EIL # 1      Page 8 of 24



Wednesday, April 24, 2019, TFO Standerfer transferred that same cellular device to

DEA Special Agent Chris McGuire.

       15.    With verbal consent provided by Abernathy, her phone was forensically

downloaded with limited success. SA McGuire conducted a physical review of the

telephone and located numerous communications between Abernathy and May in

Facebook Messenger. The following are excerpts from these Messenger conversations.

It is noted that these excerpts are chronological starting on Thursday April 18, 2019,

but do not show every communication shown on messenger. Additionally, it should

be noted that the phone was in airplane mode and disconnected from service as a

result, which limited officers' ability to view voice recordings.


 DATE          TIME         NAME                 MESSAGE
 04-18-2019    5:39AM       May          Yes I got u; I'm omw there; 3.5 for 1000; 100

                            Jada Kiss    Do u got scales cuz darrels asleep I will wake
                                         him up tho if I need to he might want to get
                                         his now but I think he might have to go to the
                                         bank
               6:08AM       Jada Kiss    Well I'm sitting here waiting for u; Come to
                                         the bathroom window it's open n let me know
                                         ur hear n I'll let u iny mom and Darrel are
                                         asleep but I woke Darrel up. He knows ur
                                         coming
               8:25AM       May          I'm in terre haute
               10:49AM      Jada Kiss    When u gonna b back in paris
               11:29AM      Jada Kiss    Ur 2:onna front it
                            Mav          Na; B for a 100
                            Jada Kiss    I already got that
                            May          .ok
               2:17PM       Jada Kiss    Hey sorry I was being a bitch come get me
                                             7
        2:19-mj-07106-EIL # 1   Page 9 of 24



                                   first before you go anywhere and we will go
                                   get the car; I talked to him
04-19-2019   5:30AM    Jada Kiss   You need to bring the car back I got another
                                   one if you want to use it. All u gotta do is give
                                   him like 2 gs
                       May         Ok
             10:51AM   Jada Kiss   Dude I got a hundo
                       Mav         Come get this ball
                       Jada Kiss   Hang on
             12:45PM   Jada Kiss   Dude I got a hundo and I got other pp!
                                   looking .plus if you payed Kylee the right
                                   amount she would let us tjae the truck
04-20-2019   12:09AM   May         Only thing Is I'm doing something illegat otw
                                   back from t.h
                       Jada Kiss   Ok I kinda figured that but we will all be
                                   happy right and will just talk about it when
                                   we get with ya cuz we don't need to say shit
                                   over the phone
             12:39AM   Jada Kiss   Well I got the wheels she wants some cash n
                                   some shit but lmk what's up like give her a
                                   point seven and like hundo if u can cu she has
                                   a warrant and almost has her bond; But you
                                   bee hanging up n shit also I ha r two dudes
                                   that said I can barroe there car
                       May         I don't have 100 to give her rn
                       Jada Kiss   How much can I give her 2 gs or just give her
                                   a 1.5 n sav it's 2 gs
                       May         If we stop in Marshall I go half oz waiting on
                                   meww
             12:58AM   Jada Kiss   Ok I got the shit to cover to make her happy
                       May         Coo I got money we jus need to get to
                                   Marshall and t.hi
             2:16AM    Mav         Coming out
                       Jada Kiss   I got someone wanting a qrter oz n are gonna
                                   pay 400 so go ahead n have it bagged up cuz
                                   it's in Marshall n go ahead n weight her ball
                                   out n have it ready for her ...




                                       8
            2:19-mj-07106-EIL # 1    Page 10 of 24



       16.     In the above table, the excerpts of Facebook Messenger conversations

between Abernathy and May include terms that are common in drug-related

transactions. For instance, in the last conversation on 04-20-2019, there is discussion

about selling a quarter ounce for $400.00. Based on my training and experience I know

that this is a common street level price for a quarter ounce of methamphetamine ice in

Central Illinois. In addition, that same conversation talks about a "ball". This is a

common term referring to a 1/8 of an ounce quantity of drugs. In several

conversations the term "hundo" is used. This term often refers to $100.00 and, in the

above conversations, is discussed as the price for a "ball" for Abernathy to pay May.

                    ENFORCEMENT ACTION ON APRIL 26, 2019

      17.      On April 26, 2019, Paris PD Detective Lewsader, along with E.C.S.D.

Deputy Burgin, observed the court-authorized tracker indicate that the Impala was

returning to Paris, Illinois, after being in Indianapolis, Indiana. Concurrent with this

observation, Deputy Burgin received information, at approximately 1:13 PM, from

CSl indicating that May was on his way back from Indianapolis, Indiana, with

methamphetamine.

      18.      At approximately 3:58 P.M., officers observed the Impala bearing IL

Registration 157503 traveling northbound on Main Street in the area of Phipps Lane.

Officers observed this vehicle to be occupied by Christopher R May. A crack was also

observed in the windshield of the vehicle, which extended from the bottom area of the

windshield upward into the driver's field of vision. As a result of both this traffic

                                             9
            2:19-mj-07106-EIL # 1    Page 11 of 24



infraction, and reasonable suspicion arising from the information provided by CSl

and Abernathy (described above), a traffic stop was initiated in the 1900 Block of

South Main Street.

      19.      Officers conducted a traffic stop on the vehicle with Paris PD Sergeant

Wilson and Officer Robinson obstructing the vehicle's path by stopping directly in

front of it. Due to the information provided by Abernathy that May was often armed

with a firearm, officers converged on the vehicle while Sgt. Wilson covered May with

his firearm. Deputy Burgin secured May's person. Deputy Burgin immediately

inquired if May was in possession of a firearm; May indicated he was not.

      20.      Chief of Police/K-9 Officer Burton of the Newman Police Department

responded to the scene less than five minutes after the traffic stop was initiated. A

canine free air sniff of the Impala was conducted, yielding a positive alert to the

presence of illicit substances; as confirmed by Chief Burton. A search of the vehicle

was then conducted and a metal spoon with suspected methamphetamine residue on

its surface was located in the trunk of the vehicle. Based upon that discovery, May

was placed under arrest for Possession of Methamphetamine.

      21.      Prior to transport to the Edgar County Jail, Deputy Burgin asked May if

he had any contraband on his person. May indicated he did not. May was then

placed in the rear seat of Deputy Burgin' s patrol vehicle and was transported to the

Edgar County Jail (ECJ) without incident. Upon arrival at the ECJ, May was again

asked about the possible presence of contraband and May denied having any

                                            10
            2:19-mj-07106-EIL # 1    Page 12 of 24



contraband.

      22.      May was then escorted inside of the jail and taken to the booking room

for processing. While Detective Lewsader and Deputy Burgin were preparing for

May's interview, Correctional Officers Tessman and Boyll directed May to dress out

into jail clothing and concurrently conducted a strip-search of May pursuant to

agency policy. Officer Tessman indicated that May was hesitant to comply with

orders to "Squat and Cough Three Times" and that May turned his buttocks away

from view twice. Officer Tessman then directly ordered May to turn his buttocks

towards correctional staff; May again turned away. Officer Tessman stepped into the

holding cell to see the side of May not previously visible and observed what appeared

to be a piece of plastic bag hanging from May's buttocks between his legs. May was

ordered to remove the plastic bag. May attempted to comply but, in the process, tore

the bag, causing a crystalline substance to fall onto the floor of the holding cell. May

was ordered to step away from the product on the floor and, as doing so, dropped the

remainder of the plastic bag and its contents. The contents of the baggie appeared

identical to the substance that had fallen onto the floor of the holding cell.

      23.      Detective Lewsader and Deputy Burgin responded to the holding cell.

May, standing adjacent to the suspected methamphetamine, proceeded to laughingly

state, "You win some and lose some I guess." May was then moved to another area of

the jail. The substance on the floor and that in the baggie was photographed in its

position and was then field tested with positive results for the presence of

                                            11
            2:19-mj-07106-EIL # 1   Page 13 of 24



methamphetamine. The spilled contents were then collected and placed in a separate

plastic bag for evidentiary purposes. Both bags collectively weighed an approximate

60 grams. This suspected ice methamphetamine was transferred to the custody of

your affiant on May 28, 2019 and will be further analyzed at the DEA North Central

Laboratory.

      24.      At approximately 5:00PM, Detective Lewsader and Deputy Burgin

conducted an audio/video recorded interview with May. May was advised of his

Miranda warnings and was signed a waiver and consent. During the course of this

interview, May indicated that he had traveled to Indianapolis, Indiana for the purpose

of purchasing ice methamphetamine. May stated he had made routine trips to

Indianapolis to purchase of methamphetamine, which he would bring back to Paris

for distribution. May stated he usually purchases between two and four ounces of ice,

paying approximately $450 per ounce. May advised his methamphetamine

distribution provides him with minimal profits and is mainly used to support his

gambling habit. When asked about his body cavity smuggling, May advised it was

common place for him to conceal contraband in that manner while traveling.

     25.       Upon the conclusion of the interview, May was returned to the booking

area for completion of processing. May was then remanded into the custody of the

E.C.S.D. Correctional Staff pending a court appearance in Edgar County.

     26.       On May 9, 2019, Deputy Dee Burgin listened to some of the phone called

May had conducted since he was held in the Edgar County Jail. Deputy Burgin noted

                                           12
           2:19-mj-07106-EIL # 1       Page 14 of 24



 one call which occurred on 04-26-2019 at approximately 6:02 PM (shortly after the

 above referenced interview occurred). This call was between May and an

 unidentified female at 317-797-1661. The following is an excerpt from this call:

May - "Got pulled over coming back from Indy."

Female - "What did you have?"

May - 11 A couple ounces."

Female - 11 0£? 11

May- 11 Meth 11

Following additional conversation, the following exchange occurred:

Female - "What did you have?"

May - "A little over 2 ounces."

                           SERVICES PROVIDED BY FACEBOOK

   27.            Based on my training and experience, I have learned the following about

Face book's Services:

          a. Facebook owns and operates a free-access social networking website of the
   same name that can be accessed at http:/ /www.facebook.com. Facebook allows its
   users to establish accounts with Facebook, and users can then use their accounts to
   share written news, photographs, videos, and other information with other Facebook
   users, and sometimes with the general public.

         b. Facebook asks users to provide basic contact and personal identifying
  information to Facebook, either during the registration process or thereafter. This
  information may include the user's full name, birth date, gender, contact e-mail
  addresses, Facebook passwords, Facebook security questions and answers (for
  password retrieval), physical address (including city, state, and zip code), telephone
  numbers, screen names, websites, and other personal identifiers. Facebook also
  assigns a user identification number to each account.

                                             13
       2:19-mj-07106-EIL # 1      Page 15 of 24



       c. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a "Friend Request." If
the recipient of a "Friend Request" accepts the request, then the two users will become
"Friends" for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user's account includes a list of that
user's "Friends" and a "News Feed," which highlights information about the user's
"Friends," such as profile changes, upcoming events, and birthdays.

       d. Facebook users can select different levels of privacy for the communications
and information associated with their Facebook accounts. By adjusting these privacy
settings, a Facebook user can make information available only to himself or herself, to
particular Facebook users, or to anyone with access to the Internet, including people
who are not Facebook users. A Facebook user can also create "lists" of Facebook
friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types
of notifications they receive from Facebook.

        e. Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Face book users can also post "status"
updates about their whereabouts and actions, as well as links to videos, photographs,
articles, and other items available elsewhere on the Internet. Facebook users can also
post information about upcoming "events," such as social occasions, by listing the
event's time, location, host, and guest list. In addition, Face book users can "check in"
to particular locations or add their geographic locations to their Facebook posts,
thereby revealing their geographic locations at particular dates and times. A particular
user's profile page also includes a "Wall," which is a space where the user and his or
her "Friends" can post messages, attachments, and links that will typically be visible
to anyone who can view the user's profile.

       f. Facebook allows users to upload photos and videos. It also provides users
the ability to "tag" (i.e., label) other Facebook users in a photo or video. When a user
is tagged in a photo or video, he or she receives a notification of the tag and a link to
see the photo or video. For Facebook's purposes, the photos and videos associated
with a user's account will include all photos and videos uploaded by that user that

                                          14
       2:19-mj-07106-EIL # 1      Page 16 of 24



have not been deleted, as well as all photos and videos uploaded by any user that have
that user tagged in them.

        g. Facebook users can exchange private messages on Facebook with other
users. These messages are stored by Facebook unless deleted by the user. Facebook
users can also post comments on the Facebook profiles of other users or on their own
profiles; such comments are typically associated with a specific posting or item on the
profile. In addition, Facebook has a Chat feature that allows users to send and receive
instant messages through Facebook Messenger. These chat communications are stored
in th_e chat history for the account. Facebook also has a Video Calling feature, and
although Facebook does not record the calls themselves, it does keep records of the
date of each call.

        h. If a Facebook user does not want to interact with another user on Facebook,
the first user can "block" the second user from seeing his or her account.

       1.  Facebook has a "like" feature that allows users to give positive feedback or
connect to particular pages. Facebook users can "like" Facebook posts or updates, as
well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook
users can also become "fans" of particular Facebook pages.

       J· Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

       k. Each Face book account has an activity log, which is a list of the user's posts
and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos that the user has been tagged in, as well as
connections made thorugh the account, such as "liking" a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user's Facebook page.

        I. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

      m. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (" apps") on the Facebook
                                       15
       2:19-mj-07106-EIL # 1      Page 17 of 24



platform. When a Facebook user accesses or uses one of these applications, an update
about that user's access or use of that application may appear on the user's profile
page.

       n. Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID
or IP address on Facebook, including information about the type of action, the date
and time of the action, arid the user ID and IP address associated with the action. For
example, if a user views a Facebook profile, that user's IP log would reflect the fact
that the user viewed the profile, and would show when and from what IP address the
user did so.

        o. Social networking providers like Facebook typically retain additional
information about their users' accounts, such as information about the length of service
(including start date), the types of service utilizied, and the means and source of any
payments associated with the service (including any credit card or bank account
number). In some cases, Facebook users may communicate directly with Facebook
about issues relating to their accounts, such as technical problems, billing inquiries, or
complaints from other users. Social networking providers like Facebook typically
retain records about such communications, including records of contacts between the
user and provider's support services, as well as records of any actions taken by the
provider or user as a result of the communications.

       p. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the "who, what, why, when, where, and how"
of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from further
suspicion. In my training and experience, a Face book user's IP log, stored electronic
communications, and other data retained by Facebook, can indicate who has used or
controlled the Facebook account. This "user attribution" evidence is analogous to the
search for "indicia of occupancy" while executing a search warrant at a residence. For
example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may
be evidence of who used or controlled the Facebook account at a relevant time.
Further, Face book account activity can show how and when the account was accessed
or used. For example, as described herein, Facebook logs the Internet Protocol (IP)
addresses from which users access their accounts along with the time and date. By
                                         16
             2:19-mj-07106-EIL # 1   Page 18 of 24



   determining the physical location associated with the logged IP addresses,
   investigators can understand the chronological and geographic context of the account
   access and use relating to the crime under investigation. Such information allows
   investigators to understand the geographic and chronological context of Facebook
   access, use, and events relating to the crime under investigation. Additionally,
   Facebook builds geo-location into some of its services. Geo-location allows, for
   example, users to "tag" their location in posts and Face book "friends" to locate each
   other. This geographic and timeline information may tend to either inculpate or
   exculpate the Facebook account owner. Last, Facebook account activity may provide
   relevant insight into the Face book account owner's state of mind as it relates to the
   offense under investigation. For example, information on the Facebook account may
   indicate the owner's motive and intent to commit a crime (e.g., information indicating
   a plan to commit a crime), or consciousness of guilt (e.g., deleting account information
   in an effort to conceal evidence from law enforcement).

          q. Therefore, the computers of Facebook are likely to contain all the material
   described above, including stored electronic communications and information
   concerning subscribers and their use of Face book, such as account access information,
   transaction information, and other account information.

          r. Based on my training and experience, I know that Facebook Profile URLs
  can be converted to Facebook User IDs, which are numeric strings that Facebook uses
  to locate user accounts. A free website that performs such conversations and provides
  Facebook User IDs based on a given Facebook Profile URL 1s
  https:/ /www.findmyfbid.com. Your affiant pulled up this website, entered the
  Facebook Profile URLs listed in Attachment A, and verified that the Facebook User ID
  is the follow Target Account:




               INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       28.      I anticipate executing this warrant under the Electronic Communications

Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A), and 2703(c)(1)(A), by using
                                            17
         2:19-mj-07106-EIL # 1       Page 19 of 24



the warrant to require Facebook to disclose to the government copies of the records and

other information (including the content of communications) particularly described in

Section I of Attachment B. Upon receipt of the information described in Section I of

Attachment B, government-authorized persons will review that information to locate the

items described in Section II of Attachment B.


                                     CONCLUSION


       29.    Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on computer systems owned, maintained,

controlled and/ or operated by Facebook Inc., there exists evidence of a crime,

contraband, instrumentalities, and/ or fruits of violations of criminal laws as specified

herein. Based on the aforementioned factual information, I respectfully submit that there

is probable cause to believe that the Face book accounts belonging to Chris May, described

in Attachment A will contain evidence of a crime. Accordingly, a search warrant is

requested.


               TURISDICTION IN CENTRAL DISTRICT OF ILLINOIS

       30.    This Court has jurisdiction to issue the requested warrant because it is "a

court of competent jurisdiction" as defined by 18 U.S.C. § 2711 and 18 U.S.C. §§ 2703(a),

(b)(l)(A) & (c)(l)(A). Specifically, the Court is "a district court of the United States ...

that - has jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

Because the warrant will be served on Facebook, who will then compile the requested


                                             18
         2:19-mj-07106-EIL # 1         Page 20 of 24



records at a time convenient to it, there exists reasonable cause to permit the execution of

the requested warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g),

the presence of a law enforcement officer is not required for the service or execution of

this warrant.


                                 REQUEST FOR SEALING


       31.      I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of

the Court. These documents discuss an ongoing criminal investigation that is neither

public nor known to all of the targets of the investigation. Accordingly, there is good

cause to seal these documents because their premature disclosure may seriously

jeopardize that investigation.
                                                   s/Christian McGuire


                                                    Christian A. McGuire
                                                    Special Agent
                                                    Drug Enforcement Administration




                                                   £
                                                                         fl..
       Sworn to before me, and subscribed in my presence on the J ~ - day of May, 2019,
                                                     s/Eric I. Long
U,b=a, Ulffiois


                                                    ERICI. LONG
                                                    United States Magistrate Judge




                                              19
         2:19-mj-07106-EIL # 1     Page 21 of 24



                                  ATTACHMENT A

                               Property to Be Searched

       This warrant applies to information associated with the Facebook user Chris

May:




that is stored at premises owned, maintained, controlled, or operated by Facebook Inc.,

a company headquartered in Menlo Park, California.




                                           20
            2:19-mj-07106-EIL # 1    Page 22 of 24



                                     ATTACHMENTB

                              Particular Things to be Seized

I.    Information to be disclosed by Facebook

      To the extent that the information described in Attachment A is within the

possession, custody, or control of Facebook Inc. ("Facebook"), including any messages,

records, files, logs, or information that have been deleted but are still available to

Facebook, or have been preserved pursuant to a request made under 18 U.S.C.       §   2703(f),

Facebook is required to disclose the following information to the government for each

user ID listed in Attachment A from the dates of January 1, 2019 through the present:

      (a)      All contact and personal identifying information, including full name,
               user identification number, birth date, gender, contact e-mail addresses,
               Facebook passwords, Facebook security questions and answers, physical
               address (including city, state, and zip code), telephone numbers, screen
               names, websites, and other personal identifiers.

      (b)      All activity logs for the account and all other documents showing the
               user's posts and other Facebook activities;

      (c)      All photos and videos uploaded by that user ID and all photos and videos
               uploaded by any user that have that user tagged in them, including
               Exchangeable Image File ("EXFIL") data and any other metadata
               associated with those photos and videos;

      (d)      All profile information; News Feed information; status updates; links to
               videos, photographs, articles, and other items; Notes; Wall postings;
               friend lists, including the friends' Facebook user identification numbers;
               groups and networks of which the user is a member, including the
               groups' Facebook group identification numbers; future and past event
               postings; rejected "Friend" requests; comments; gifts; pokes; tags; and
               information about the user's access and use of Face book applications;

      (e)      All records or other information regarding the devices and internet
               browsers associated with, or used in connection with, that user ID,
               including the hardware model, operating system version, unique device
               identifiers, mobile network information, and user agent string;
                                             21
             2:19-mj-07106-EIL # 1     Page 23 of 24



       (f)      All other records of communications and messages made or received by
                the user, including all Messenger activity, private messages, chat history,
                video and voice calling history, and pending "Friend" requests;

       (g)      All "check ins" and other location information;

       (h)      All IP logs, including all records of the IP addresses that logged into the
                account;

       (i)      All records of the account's usage of the "Like" feature, including all
                Facebook posts and all non-Facebook webpages and content that the user
                has "liked";

       U)       All information about the Facebook pages that the account is or was a
                11
                     fan" of;

       (k)      All past and present lists of friends created by the account;

       (1)      All records of Facebook searches performed by the account;

       (m)      All information about the user's access and use of Facebook Marketplace;

       (n)      The types of service utilized by the user;

       (o)      The length of service (including start date) and the means and source of
                any payments associated with the service (including any credit card or
                bank account number);

       (p)      All privacy settings and other account settings, including privacy settings
                for individual Facebook posts and activities, and all records showing
                which Facebook users have been blocked by the account;

       (q)      All records pertaining to communications between Facebook and any
                person regarding the user or the user's Face book account, including
                contacts with support services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.




                                              22
         2:19-mj-07106-EIL # 1       Page 24 of 24



II.    Information to be seized by the government

              All information described above in Section I that constitutes fruits,

evidence and instrumentalities of violations of Title 21, United States Code, Sections

841(a)(1) and 846 involving Christopher (Chris) May from the dates of January 1, 2019

to the present, including information pertaining to the following matters:


          (a) The sale or h·ansport of illegal drugs;

          (b) Evidence indicating how and when the Facebook account was accessed or
              used, to determine the chronological and geographic context of account
              access, use, and events relating to the crimes under investigation and to
              the Facebook account owner;

          (c) Evidence indicating the Facebook account owner's state of mind as it
              relates to the crimes under investigation;

          (d) The identity of the person(s) who created or used the user ID, including
              records that help reveal the whereabouts of such person(s);

          (e) The identity of the person(s) who communicated with the user ID about
              matters relating to the sexual exploitation of minors, trafficking child
              pornography, and/ or the use of a facility of interstate commerce to entice
              minors to engage in unlawful activity, including records that help reveal
              the whereabouts and identities of these minors;




                                            23
